DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, paras. [0036]-[0037] have been deleted and replaced with:
--[0036]    Here, in a case of an objective function Q of the entire system, Q can be represented as the following Equation (12).
                    
                         
                        Q
                        
                            
                                μ
                            
                            
                                
                                    
                                        μ
                                    
                                    
                                        n
                                    
                                
                            
                        
                        =
                        -
                        
                            
                                ∑
                                
                                    i
                                    e
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                 
                                                ⋅
                                                
                                                    
                                                         
                                                        μ
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        ⅇ
                                                    
                                                
                                            
                                            
                                                 
                                                
                                                    
                                                        ∑
                                                        
                                                            j
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                    
                                                
                                                 
                                                ⋅
                                                
                                                    
                                                         
                                                        μ
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        ⅇ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        [
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        i
                                        e
                                    
                                
                                -
                                
                                    
                                        s
                                    
                                    
                                        i
                                        e
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ln
                                    
                                    ⁡
                                    
                                        
                                            
                                                b
                                            
                                            
                                                i
                                                e
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                μ
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                ⅇ
                                            
                                        
                                    
                                    
                                        
                                            
                                                μ
                                            
                                            
                                                j
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                ⅇ
                                            
                                        
                                    
                                
                                 
                                
                                    
                                        ∑
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                i
                                                j
                                            
                                        
                                    
                                
                                ⋅
                                
                                    
                                        μ
                                    
                                    
                                        j
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        ⅇ
                                    
                                
                            
                        
                        -
                        
                            
                                ln
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                e
                                            
                                        
                                        -
                                        
                                            
                                                s
                                            
                                            
                                                i
                                                e
                                            
                                        
                                    
                                
                                !
                            
                        
                        -
                        
                            
                                b
                            
                            
                                i
                                e
                            
                        
                        
                            
                                exp
                                ⁡
                                [
                                -
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                μ
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                ⅇ
                                            
                                        
                                    
                                    
                                        
                                            
                                                μ
                                            
                                            
                                                j
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                ⅇ
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                
                            
                            
                                
                                    
                                        l
                                    
                                    
                                        i
                                        j
                                    
                                
                                 
                                ∙
                                 
                            
                        
                        
                            
                                μ
                            
                            
                                j
                            
                            
                                n
                            
                        
                        
                            
                                ⅇ
                            
                        
                        ]
                        ]
                    
                  
… (12)
[Equation 12]
[0037]    Since the objective function Q includes μ (x), it can be represented as a function of N and Z using the above equation.  By making use of this and creating a successive approximation formula using the Newton method, N and Z can be represented as the following Equations (13) and (14).
                    
                        
                            
                                N
                            
                            
                                j
                            
                            
                                n
                                +
                                1
                            
                        
                        =
                         
                        
                            
                                N
                            
                            
                                j
                            
                            
                                n
                            
                        
                        -
                         
                        
                            
                                
                                    
                                        ∂
                                        Q
                                    
                                    
                                        ∂
                                        
                                            
                                                N
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                ∂
                                            
                                            
                                                2
                                            
                                        
                                        Q
                                    
                                    
                                        ∂
                                        
                                            
                                                N
                                            
                                            
                                                j
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                        =
                         
                        
                            
                                N
                            
                            
                                j
                                 
                            
                            
                                n
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        j
                                         
                                    
                                    
                                        n
                                    
                                
                                 
                                
                                    
                                        ∑
                                        
                                            i
                                            e
                                        
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                i
                                                j
                                            
                                        
                                        (
                                        
                                            
                                                Z
                                            
                                            
                                                j
                                                 
                                            
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        4
                                                    
                                                
                                            
                                        
                                        
                                            
                                                f
                                            
                                            
                                                p
                                                h
                                                o
                                                t
                                            
                                        
                                    
                                
                                
                                    
                                        e
                                    
                                
                                 
                                +
                                 
                                
                                    
                                        f
                                    
                                    
                                        c
                                        o
                                        m
                                        p
                                        t
                                    
                                
                                
                                    
                                        e
                                    
                                
                                )
                                 
                                ∙
                                 
                                [
                                
                                    
                                        b
                                    
                                    
                                        i
                                        e
                                    
                                
                                
                                    
                                        exp
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                
                                                    
                                                        ∑
                                                        
                                                            
                                                                
                                                                    j
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        '
                                                    
                                                
                                                 
                                                ∙
                                                 
                                                
                                                    
                                                        μ
                                                    
                                                    
                                                        
                                                            
                                                                j
                                                            
                                                            
                                                                '
                                                            
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                                 
                                -
                                 
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                e
                                            
                                        
                                         
                                        -
                                         
                                        
                                            
                                                s
                                            
                                            
                                                i
                                                e
                                            
                                        
                                    
                                
                                ]
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            e
                                        
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                i
                                                j
                                            
                                        
                                        (
                                        
                                            
                                                Z
                                            
                                            
                                                j
                                                 
                                            
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        4
                                                    
                                                
                                            
                                        
                                        
                                            
                                                f
                                            
                                            
                                                p
                                                h
                                                o
                                                t
                                            
                                        
                                    
                                
                                
                                    
                                        e
                                    
                                
                                 
                                +
                                 
                                
                                    
                                        f
                                    
                                    
                                        c
                                        o
                                        m
                                        p
                                        t
                                    
                                
                                
                                    
                                        e
                                    
                                
                                )
                                 
                                ∙
                                 
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    
                                                        
                                                            j
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                '
                                            
                                        
                                         
                                        ∙
                                         
                                        
                                            
                                                μ
                                            
                                            
                                                
                                                    
                                                        j
                                                    
                                                    
                                                        '
                                                    
                                                
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                e
                                            
                                        
                                    
                                
                                 
                                ∙
                                 
                                
                                    
                                        b
                                    
                                    
                                        i
                                        e
                                    
                                
                                
                                    
                                        exp
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                
                                                    
                                                        ∑
                                                        
                                                            
                                                                
                                                                    j
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        '
                                                    
                                                
                                                 
                                                ∙
                                                 
                                                
                                                    
                                                        μ
                                                    
                                                    
                                                        
                                                            
                                                                j
                                                            
                                                            
                                                                '
                                                            
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                    
                        …
                        (
                        13
                        )
                    
                
                    
                        
                            
                                Z
                            
                            
                                j
                            
                            
                                n
                                +
                                1
                            
                        
                        =
                         
                        
                            
                                Z
                            
                            
                                j
                            
                            
                                n
                            
                        
                        -
                         
                        
                            
                                
                                    
                                        ∂
                                        Q
                                    
                                    
                                        ∂
                                        
                                            
                                                Z
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                ∂
                                            
                                            
                                                2
                                            
                                        
                                        Q
                                    
                                    
                                        ∂
                                        
                                            
                                                Z
                                            
                                            
                                                j
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                        =
                         
                        
                            
                                Z
                            
                            
                                j
                                 
                            
                            
                                n
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        j
                                         
                                    
                                    
                                        n
                                    
                                
                                 
                                
                                    
                                        ∑
                                        
                                            i
                                            e
                                        
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                i
                                                j
                                            
                                        
                                        (
                                        
                                            
                                                5
                                                Z
                                            
                                            
                                                j
                                                 
                                            
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        4
                                                    
                                                
                                            
                                        
                                        
                                            
                                                f
                                            
                                            
                                                p
                                                h
                                                o
                                                t
                                            
                                        
                                    
                                
                                
                                    
                                        e
                                    
                                
                                 
                                +
                                 
                                
                                    
                                        f
                                    
                                    
                                        c
                                        o
                                        m
                                        p
                                        t
                                    
                                
                                
                                    
                                        e
                                    
                                
                                )
                                 
                                ∙
                                 
                                [
                                
                                    
                                        b
                                    
                                    
                                        i
                                        e
                                    
                                
                                
                                    
                                        exp
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                
                                                    
                                                        ∑
                                                        
                                                            
                                                                
                                                                    j
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        '
                                                    
                                                
                                                 
                                                ∙
                                                 
                                                
                                                    
                                                        μ
                                                    
                                                    
                                                        
                                                            
                                                                j
                                                            
                                                            
                                                                '
                                                            
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                                 
                                -
                                 
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                e
                                            
                                        
                                         
                                        -
                                         
                                        
                                            
                                                s
                                            
                                            
                                                i
                                                e
                                            
                                        
                                    
                                
                                ]
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            e
                                        
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                i
                                                j
                                            
                                        
                                         
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                (
                                                                5
                                                                Z
                                                            
                                                            
                                                                j
                                                                 
                                                            
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        4
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                f
                                                            
                                                            
                                                                p
                                                                h
                                                                o
                                                                t
                                                            
                                                        
                                                        
                                                            
                                                                e
                                                            
                                                        
                                                         
                                                        +
                                                         
                                                        
                                                            
                                                                f
                                                            
                                                            
                                                                c
                                                                o
                                                                m
                                                                p
                                                                t
                                                            
                                                        
                                                        
                                                            
                                                                e
                                                            
                                                        
                                                        )
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        j
                                                         
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                4
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        p
                                                        h
                                                        o
                                                        t
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                
                                                 
                                                +
                                                 
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        c
                                                        o
                                                        m
                                                        p
                                                        t
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                                 
                                ∙
                                 
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    
                                                        
                                                            j
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                '
                                            
                                        
                                         
                                        ∙
                                         
                                        
                                            
                                                μ
                                            
                                            
                                                
                                                    
                                                        j
                                                    
                                                    
                                                        '
                                                    
                                                
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                e
                                            
                                        
                                    
                                
                                 
                                ∙
                                 
                                
                                    
                                        b
                                    
                                    
                                        i
                                        e
                                    
                                
                                
                                    
                                        exp
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                
                                                    
                                                        ∑
                                                        
                                                            
                                                                
                                                                    j
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        '
                                                    
                                                
                                                 
                                                ∙
                                                 
                                                
                                                    
                                                        μ
                                                    
                                                    
                                                        
                                                            
                                                                j
                                                            
                                                            
                                                                '
                                                            
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        -
                                        
                                            
                                                20
                                                Z
                                            
                                            
                                                j
                                                 
                                            
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        4
                                                    
                                                
                                            
                                        
                                        
                                            
                                                f
                                            
                                            
                                                p
                                                h
                                                o
                                                t
                                            
                                        
                                        
                                            
                                                e
                                            
                                        
                                         
                                        ∙
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        e
                                                    
                                                
                                                
                                                    
                                                        exp
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                -
                                                                
                                                                    
                                                                        ∑
                                                                        
                                                                            
                                                                                
                                                                                    j
                                                                                
                                                                                
                                                                                    '
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                i
                                                                                j
                                                                            
                                                                        
                                                                        '
                                                                    
                                                                
                                                                 
                                                                ∙
                                                                 
                                                                
                                                                    
                                                                        μ
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                j
                                                                            
                                                                            
                                                                                '
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                
                                                                    
                                                                        e
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                -
                                                 
                                                
                                                    
                                                        
                                                            
                                                                y
                                                            
                                                            
                                                                i
                                                                e
                                                            
                                                        
                                                         
                                                        -
                                                         
                                                        
                                                            
                                                                s
                                                            
                                                            
                                                                i
                                                                e
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                    
                        …
                        
                            
                                14
                            
                        
                    
                
[Equations 13 and 14]
Note that, fphot and fcompt correspond to the above-described equations (10) and (11).--
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 1-11 remain allowed for the reasons set forth in the Office Action mailed: 12/16/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884